Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 04/12/2022 has been entered into this application. Claims 5 and 14 are cancelled. 

Response to Arguments

Applicant’s arguments/remarks, (see page 7), filed on 04/12/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 5 and 14 are cancelled.

The closest prior art reference of Tanabe (2018/0299766 A1) and Shi et al. (2015/0144798 A1) discloses apparatus/method to measure a refractive index of an extreme ultraviolet absorber material, and a non-transitory computer-readable storage medium including instructions, that when executed by a processor of an apparatus to measure the refractive index of an absorber material. 
However, Tanabe and Shi fail to disclose, teach or suggest a processor configured to determine the refractive index of the absorber material, the refractive index derived from a periodic thickness of a reference absorber material and a periodic thickness of the absorber material, as claimed and as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a processor configured to determine the refractive index of the absorber material, the refractive index derived from a periodic thickness of a reference absorber material and a periodic thickness of the absorber material, in combination with the rest of the limitations of the claim. Claims 2-4 and 6-9 are allowable by virtue of their dependency.  
 As to claims 10 and 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious obtaining a periodic thickness of the reference absorber material and calculating the refractive index of the absorber material, Page 8 of 11SECOND PRELIMINARY AMENDMENTin combination with the rest of the limitations of the claim. Claims 11-13 and 15-19 are allowable by virtue of their dependency.  Serial Number: 16/893,538Docket No.: 44018051US02 Filing Date: June 5, 2020 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886